PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/304,344
Filing Date: 14 Oct 2016
Appellant(s): KUWAJIMA et al.



__________________
Michael G. Raucci
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/26/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103

Claims 1 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 5,320,888) in view of Ota et al. (US 2012/0077926, herein “Ota”), Morgan et al. (US 2007/0015889, herein “Morgan”), Lavanga et al. (US 2007/0100077, herein “Lavanga”) and Higashi et al. (US 2007/0228617, herein “Higashi”).

Regarding claims 1 and 6, Stevens discloses that “The present invention is a laminar structure comprising a fluoroelastomer, a non-elastomeric fluoropolymer” (col. 1, lines 47-49).
Stevens discloses that “The second layer, bonded to the fluoroelastomer, is a non-elastomeric fluoroplastic material.  One such material is…ETFE fluoropolymer” (col. 2, lines 20-32).
As EFTE is an exemplary polymer as claimed, the limitation of “obtained by polymerization of at least one fluorine-containing ethylenic monomer (b)” as recited in instant claim 1 is considered to be met.
Stevens discloses that “Fluoroelastomers which can be used in the present invention include a wide variety of materials, generally based on vinylidene fluoride (VF.sub.2) monomer.  
Stevens does not disclose, however, that the fluoroelastomer comprises a low molecular weight polytetrafluoroethylene or a multifunctional compound in the amount recited in the instant claim.
Ota cures the deficiency in Stevens by teaching “a fluororubber composition that gives a cross-linked product having excellent heat resistance and excellent mechanical properties at high temperatures” (page 1, paragraph [0008]).
Ota teaches “The listed monomers in the above non-perfluoro fluororubber…are examples of the main monomers of the rubber, and the main monomers may be suitably copolymerized with monomers giving a cross-linkable group…Examples thereof include known polymerizable compounds and chain transfer agents which have an iodine atom, bromine atom” (page 3, paragraph [0047]).
Chain transfer agents occur at the end of a polymer chain, and therefore the limitation of “a non-perfluororubber having an iodine atom or a bromine atom at an end of the main chain thereof” is considered to be met. 
As an exemplary non-perfluororubber, Ota teaches a “VdF/HFP copolymer, [where] the composition of VdF/HFP is…preferably (50 to 80)/(50 to 20) (mol %),” (page 2, paragraph [0031]).
Hexafluoropropylene is recited in instant claim 1 as an exemplary fluorine-containing ethylenic monomer unit (a), and so the limitation is considered to be met.
Ota teaches the presence of a “cross-linking accelerator for peroxide cross-linking agents, especially organoperoxide cross-linking agents, include…triallyl isocyanurate (TAIC)” 
Ota teaches “the amount of the cross-linking accelerator (E1) is 0.01 to 10 parts by mass…to 100 parts by mass of the fluororubber (A)” (page 8, paragraph [0104]), which overlaps the instantly claimed amount of multifunctional compound.
Alternatively, Ota teaches a “polyamine cross-linking agent” (page 9, paragraph [0118]) or a “polyol cross-linking agent [which] may be a compound conventionally known as a cross-linking agent for fluororubber. Suitably used is a polyhydroxy compound” (page 8, paragraph [0106]).
Ota teaches that “The amount of the polyamine cross-linking agent is preferably 0.01 to 10 parts by mass…to 100 parts by mass of the fluororubber (A)” (page 9, paragraph [0120]), and that “The amount of the polyol cross-linking agent is preferably 0.01 to 10 parts by mass…to 100 parts by mass of the fluororubber (A)” (page 8, paragraph [0115]), both of which overlap the instantly claimed amount of multifunctional compound.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the fluororubber composition of Ota as the fluoroelastomer layer of Stevens. One having ordinary skill in the art would have been motivated to combine the inventions in this way in order to achieve the excellent heat resistance and mechanical properties at high temperatures in the article of Stevens, as taught by Ota.
Further, both inventions are directed toward fluoroelastomer layers, so the substitution with the specific fluoroelastomer of Ota would have had a reasonable expectation of success.
Stevens in view of Ota and the claims differ in that Stevens in view of Ota does not teach the exact same amount of multifunctional compound as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the amount of multifunctional compound taught by Stevens in view of Ota substantially overlap the instantly claimed 
upon what is already generally known provides the 
motivation to determine where in a disclosed set of 
percentage ranges is the optimum combination of 
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
Ota teaches “the fluororubber composition of the present invention may further contain common additives for rubber such as filler…Examples of the filler include…polytetrafluoroethylene” (page 12, paragraphs [0181-0182]).
Stevens in view of Ota, however, does not disclose that the polytetrafluoroethylene filler is a low molecular weight polytetrafluoroethylene having a melt viscosity as claimed.
Morgan cures the deficiency in Stevens in view of Ota by teaching “low molecular weight polytetrafluoroethylene…powder having a melt viscosity of less than about 1.times.10.sup.6 PaS” (page 2, paragraph [0010]).
Morgan teaches that “The particles of low molecular weight powder have a weight average particle size of about 2 to about 40 micrometers” (page 2, paragraph [0010]). This overlaps the particle size range recited in the instant claim.
Morgan teaches that “In the production of modified PTFE, the fluorinated comonomer is preferably precharged and, optionally, continuously added in an amount sufficient to produce a copolymer of tetrafluoroethylene with preferably about 0.002 to about 0.20 mole % comonomer content” (page 3, paragraph [0019]) and that “Modified PTFE is a copolymer of 
Here the weight percent of PPVE may be calculated:
TFE molecular weight*(mols out of 100) = 100.02 g/mol(99.8 mol) = 9981.996 g.
PPVE molecular weight*(mols out of 100) = 266.03 g/mol(0.2 mol) = 53.206 g.
PPVE/(PPVE + TFE)*100 = weight percentage PPVE = 53.206/(53.206 + 9981.996)*100 = 0.5 weight %. As 0.2 mol % is equal to 0.5 weight %, the lower limit of 0.002 mol % = 0.005 weight %.
Thus the amount of comonomer taught by Morgan is from 0.005 to 0.5 weight %, which overlaps the instantly claimed range.
Morgan teaches that “Low molecular weight polytetrafluoroethylene (PTFE) or modified PTFE can be advantageously used as an additive in other materials for improving sliding properties, increasing release, improving wear resistance, conferring increased stain and mar resistance, enhancing flame retardancy, and increasing water repellency. These low molecular weight powders are advantageously added to inks, paints, coatings, lacquers, greases, oils, lubricants, thermoplastics, thermoset resins, and elastomers” (page 5, paragraph [0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the low molecular weight PTFE powder of Morgan as the PTFE additive of Stevens in view of Ota. One having ordinary skill in the art would have been motivated to combine the inventions in this way in order to achieve the wear, stain and mar resistance, flame retardancy, and water repellency in the article of Stevens in view of Ota, as taught by Morgan.
Stevens in view of Ota and Morgan and the claims differ in that Stevens in view of Ota and Morgan does not teach the exact same melt viscosity, particle size, or weight percent of the low molecular weight PTFE as recited in the instant claims.

Stevens in view of Ota and Morgan, however, do not disclose that the low molecular weight polytetrafluoroethylene filler is present as an additive in the amount claimed.
Lavanga cures the deficiency in melt Stevens in view of Ota and Morgan by teaching “PTFE micropowders, and fluoroelastomer compositions that contain the micropowder compositions” (page 1, paragraph [0002])
Lavanga teaches that “fine powder PTFE micropowder may be present in an amount of from 0.01 to 20 parts per 100 parts of the total amount of fluoroelastomers” (page 4, paragraph [0048]).
Lavanga teaches that “Micropowders may be added to elastomeric compositions to enhance the surface and bulk properties of molded parts such as surface lubricity, tear strength and flex life. These micropowders may include PTFE materials which are usually present in amounts no greater than an amount that causes a reduction in the elastic characteristics of the composition” (page 1, paragraph [0008]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the amount of PTFE powder taught by Lavanga in the composition of Stevens in view of Ota and Morgan. One having ordinary skill in the art would have been motivated to combine the inventions in this way in order to prevent a reduction in the elastic characteristics of the composition in the article of Stevens in view of Ota and Morgan, as taught by Lavanga.

Stevens in view of Ota, Morgan and Lavanga and the claims differ in that Stevens in view of Ota, Morgan and Lavanga does not teach the exact same amount of low molecular weight PTFE as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the amount of PTFE powder taught by Stevens in view of Ota, Morgan and Lavanga substantially overlap the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference.
Stevens in view of Ota, Morgan and Lavanga do not, however, teach the molar percentages of TFE and ethylene for the fluororesin as recited in the instant claim.
Higashi cures the deficiency in Stevens in view of Ota, Morgan and Lavanga by teaching that with “ETFE, the molar ratio of polymerized units based on tetrafluoroethylene/polymerized units based on ethylene, is preferably from 30/70 to 70/30…If the molar ratio of polymerized units based on tetrafluoroethylene/polymerized units based on ethylene is too low, e.g. the solvent resistance, release properties or heat resistance deteriorates and if such a molar ratio is too high, e.g. the mechanical strength or melt moldability deteriorates. When the molar ratio is within such a range, ETFE is excellent in the solvent resistance, release properties, heat resistance, mechanical strength, melt moldability” (page 2, paragraph [0034]).
This overlaps the tetrafluoroethylene/ethylene monomer percentages recited in the instant claim.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use ETFE with the monomer percentages as taught by 
Stevens in view of Ota, Morgan, Lavanga and Higashi and the claims differ in that Stevens in view of Ota, Morgan, Lavanga and Higashi does not teach the exact same tetrafluoroethylene/ethylene monomer percentages as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the tetrafluoroethylene/ethylene monomer percentages taught by Stevens in view of Ota, Morgan, Lavanga and Higashi substantially overlap the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference.
Stevens in view of Ota, Morgan, Lavanga and Higashi does not explicitly disclose an interlayer adhesion strength of the laminate as recited in the instant claims. The interlayer adhesion strength, however, is considered to be an inherent property of the instant invention. As the invention of Stevens in view of Ota, Morgan, Lavanga and Higashi comprise the same layer materials, absent evidence to the contrary, they are considered to have the same inherent interlayer adhesion strength. See MPEP 2112, Section II-V.

Regarding claim 7, Stevens in view of Ota, Morgan, Lavanga and Higashi does not explicitly disclose an abrasion loss of the fluororubber layer as recited in the instant claims.
The abrasion loss, however, is considered to be an inherent property of the instant invention. As the fluoroelastomer layer of Stevens in view of Ota, Morgan, Lavanga and Higashi comprises the same components in the same amounts as the instant invention, absent 

Regarding claims 8 and 9, Stevens discloses that "In addition to these three basic components of the present laminates, further layers can be provided to improve the overall performance characteristics" (col. 2, lines 51-53).
Stevens does not disclose, however, that an additional fluoropolymer is bonded to the fluoroelastomer layer, or that the fluoropolymer layer is sandwiched between two fluoroelastomer layers.
However, this is considered to be a duplication of parts. The current structure of the laminate of Stevens is non-fluorinated elastomer/fluoropolymer/fluoroelastomer. To provide an additional fluoropolymer/fluoroelastomer layer thereon to achieve a non-fluorinated elastomer/fluoropolymer/fluoroelastomer/fluoropolymer/fluoroelastomer layer structure (and therefore meet both the limitations of instant claims 8 and 9) would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention.
One having ordinary skill in the art would have been motivated to provide additional layers in this manner to improve performance characteristics of the laminate as it was known to Stevens that "further layers can be provided to improve the overall performance characteristics" (col. 2, lines 51-53).
Further, it is noted that the "mere duplication of parts has no patentable significance unless a new and unexpected result is produced” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04 VI).

Regarding claim 10, Stevens discloses that "In FIG. 1, fluoroelastomer layer 1 is bonded to non-elastomeric fluoropolymer 2 which is, in turn, bonded to non-fluorinated elastomer 3" (col. 2, lines 65-67).


Regarding claim 11, Stevens in view of Ota, Morgan, Lavanga and Higashi teaches a non-fluorinated elastomer/fluoropolymer/fluoroelastomer layer structure.
Stevens does not disclose, however, that an additional non-fluorinated elastomer layer is bonded to the existing non-fluorinated elastomer layer.
However, this is considered to be a duplication of parts. The current structure of the laminate of Stevens is non-fluorinated elastomer/fluoropolymer/fluoroelastomer. To provide an additional non-fluorinated elastomer layer thereon to achieve a non-fluorinated elastomer/non-fluorinated elastomer/fluoropolymer/fluoroelastomer layer structure would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention.
One having ordinary skill in the art would have been motivated to provide additional layers in this manner to improve performance characteristics of the laminate as it was known to Stevens that "further layers can be provided to improve the overall performance characteristics" (col. 2, lines 51-53).
Further, it is noted that the "mere duplication of parts has no patentable significance unless a new and unexpected result is produced” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04 VI).

Regarding claim 12, Stevens discloses that "The second layer, bonded to the fluoroelastomer, is a non-elastomeric fluoroplastic material" (col. 2, lines 20-21).
Stevens discloses an embodiment where “The hose was then placed in a steam vulcanizer for 40 minutes at 80 psig (162.degree.  C.) to crosslink the elastomers in the laminate” (col. 4, lines 49-51).


Regarding claim 13, Stevens discloses that “The hose structures of Examples 2 and 3, if tested, will exhibit low fuel permeation while retaining the flexibility of conventional fluoroelastomer hoses” (col. 5, lines 3-5) and that the invention has “fuel hose and fuel diaphragm applications” (col. 2, lines 16-17).
This is considered to meet the limitation of "fuel pipe hose" as recited in the instant claim.

(3) Response to Argument

Appellants argue that it was known that it is difficult to bond a fluororubber layer to a fluororesin used as a barrier layer. Stevens discloses a laminate having permeability resistance, which comprises a fluororubber layer and a fluororesin. However, the present specification explains that it was known to be difficult to bond a fluororesin used as a barrier layer to a fluororubber layer. See, e.g., Spec, at If 4. Prior to the present application, solutions to the bonding problem included the use of an adhesive between the fluororubber and fluororesin layers or performing a surface treatment to increase adhesion.
However, Stevens already disclose a laminate of a fluororubber layer and a fluororesin layer, i.e. the fluororubber layer and the fluororesin layer are already bonded together. Further, while applicants disclose a bonding problem includes the use of an adhesive or a surface treatment, the present claims are broad enough to include use of an adhesive or surface treatment between the fluororubber layer and the fluororesin layer.
Applicants argue that neither Ota, nor Morgan, nor Lavanga are directed to fluoroelastomer laminates, and provide no guidance regarding bonding a fluororubber layer to a fluororesin used as a barrier layer. Neither Ota, nor Morgan, nor Lavanga are directed to laminates of a fluororubber layer and a fluororesin layer. Rather, Ota is directed to a method for producing a fluororubber composition (see, e.g., Ota at Title, claim 1, and paragraph [0002]); Morgan is directed to a process for producing low molecular weight PTFE for use as an additive (see, e.g., Morgan at Title and paragraph [0009]); and Lavanga is directed to PTFE micropowder compositions that provide improved smoothness and release characteristics (see, e.g., Lavanga at Title and [0013]). Neither Ota, nor Morgan, nor Lavanga identify the technical problem addressed by the present application, which is that it is difficult to bond a fluororubber layer to a fluororesin layer. Furthermore, Ota, Morgan, and Lavanga do not provide any guidance regarding bonding a fluororubber layer to a fluororesin layer, let alone any guidance regarding how to improve the bonding strength or adhesion between a fluororubber layer and a fluororesin layer used a barrier.
As noted above in the office action, Stevens already disclose a laminate of a fluororubber layer and a fluororesin layer, i.e. the fluororubber layer and the fluororesin layer are already bonded together. 
Further, note that while Ota, Morgan, and Lavanga do not disclose all the features of the present claimed invention, Ota, Morgan, and Lavanga are each used as a teaching reference, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 
Applicants argue that Ota only generically discloses the use of PTFE as one example of an optional “filler,” which is one type of optional additive. The Examiner relies on Ota as disclosing a fluororubber composition for use as the fluoroelastomer layer of Stevens, and in particular, the Examiner relies on Ota as disclosing that the fluororubber composition comprises PTFE. However, Ota merely discloses the addition of PTFE as a generic example of an optional “filler,” wherein the use of a filler is merely one type of optional “additive.” Ota discloses in paragraph [0181] that its fluororubber composition may optionally contain “common additives for rubber,” and then Ota lists twenty (20) types of common additives along with a cautionary warning. In addition, Ota discloses in paragraph [0182] about forty-four (44) different types of fillers.  Ota never mentions a filler again; Ota provides no technical reason to use a filler; Ota does not use PTFE in an Example; and Ota provides no specific reason for choosing PTFE from among any of the other genetically listed fillers. Instead, Ota merely states that one of the additives can be included “[i]f necessary” without providing any reason to include one of the additives, and moreover, Ota cautions that the additive(s) should only be included when they do not deteriorate the properties of the rubber.
However, Stevens discloses that “Fluoroelastomers which can be used in the present invention include a wide variety of materials, generally based on vinylidene fluoride (VF.sub.2) monomer.  The most common hydrogen-containing fluoropolymers are copolymers of VF.sub.2 with hexafluoropropylene (HFP) and optionally tetrafluoroethylene (TFE) (col. 1, lines 50-57). It is noted that the entire fluororubber composition of Ota, which includes PTFE filler, is used to substitute the fluoroelastomer layer of Stevens in order to achieve excellent heat resistance and mechanical properties at high temperatures in the article of Stevens, as taught by Ota. Thus the combination is not used to teach a new component into Stevens, but rather modify the fluoroelastomer composition which is already generically present in Stevens in view of Ota.
Further, while applicants argue that Ota disclose PTFE as one example of an optional “filler,” which is one type of optional additive, the fact remains that Ota explicitly discloses 

Applicants argue that it was known that low molecular weight PTFE can be used to impart surface properties to plastic materials, such as increased lubricity (i.e., reduced friction and wear) and increased release (i.e., reduced adherence), as evidenced by the Examiner’s own references Morgan and Lavanga. It was well known prior to the filing date of the present application that PTFE generally, and low molecular weight PTFE specifically, can be used to impart certain surface properties to plastic materials, such as increased lubricity (i.e., reduced friction and wear) and increased release (i.e., reduced adherence). In general, low molecular weight PTFE is known to have excellent non-adhesiveness. This is evidenced, for example, by the attached Fluon®PTFE brochure, and by the website http://www.fj»on.jp/english/product^ptfe/isdex.htmi (see Evidence Appendix). This property of non-adhesiveness imparted by PTFE, which provides enhanced wear performance, lubricity, etc., is also evidenced by the prior art references being applied by the Examiner.
However, applicants have provided no evidence (i.e. data) that PTFE deteriorates adhesion between the fluororubber layer and the fluororesin layer in Stevens.
Further, regarding Morgan, it is noted that low molecular PTFE provides wear resistance, flame retardancy and water repellency in addition to mar resistance and stain resistance. Regarding Lavanga, it is noted that PTFE provide tear strength and flex life in addition to lubricity.
Further, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary 

Applicants argue that a person of ordinary skill in the art would have never considered including low molecular weight PTFE in the fluororubber layer of a fluororubber/fluororesin laminate because the surface properties imparted by PTFE are incompatible with and adverse to bonding and adhesion. It was known that it is difficult to bond a fluororubber layer to a fluororesin layer used as a barrier layer. Accordingly, a person of ordinary skill in the art would have never considered including low molecular weight PTFE in the fluororubber layer of a fluororubber/fluororesin laminate because the properties imparted by PTFE are incompatible with and adverse to bonding. On the contrary, the properties of non-stickiness and lubricity are entirely opposite to the properties of bonding strength and adhesion.- Rather than suggest the modification proposed by the Examiner, the applied prior art (e.g., Morgan and Lavanga) and the general technical knowledge at the time of the claimed invention actually teaches away from the claimed invention. This is because the properties of low molecular weight PTFE would have been expected to reduce the bonding strength and adhesion between the fluororubber layer and the fluororesin layer. Rather than make the modification proposed by the Examiner, a person of ordinary skill in the art would have heeded the cautionary statement set forth in paragraph [0181] of Ota and have understood that it was not “necessary” to add a PTFE filler to the fluororubber used in Steven’s laminate when the use of such an additive would be expected to deteriorate important properties of Steven’s laminate (bonding strength / adhesion between the layers). Moreover, the Examiner has not cited any 
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding “it was not “necessary” to add a PTFE filler to the fluororubber used in Steven’s laminate when the use of such an additive would be expected to deteriorate important properties of Steven’s laminate (bonding strength / adhesion between the layers)” must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Further, while applicants argue that the properties of non-stickiness and lubricity are entirely opposite to the properties of bonding strength and adhesion, it is noted that the examiner is not suggesting to improve adhesion by using PTFE or PTFE alone.  In addition to PTFE, the fluororubber composition also comprises additional components such as multifunctional compound. Further, Ota states that PTFE filler is optional and does not teach away from using PTFE. As noted above, Stevens in view of Ota, Morgan, Lavanga and Higashi disclose the laminate comprising fluororubber layer and fluororesin layer identical to that presently claimed. Therefore, it is inherent or obvious that the fluororubber layer and fluororesin layer of Stevens in view of Ota, Morgan, Lavanga and Higashi have improved adhesion identical to the present invention.
Regarding Morgan, it is noted that low molecular PTFE provides wear resistance, flame retardancy and water repellency in addition to mar resistance and stain resistance. Therefore, it would have been obvious to one of the ordinary skills in the art to use low molecular PTFE of Morgan in the fluororubber layer in order to improve wear resistance, flame retardancy and water repellency in addition to mar resistance and stain resistance.

Applicants argue that Ota does not require the use of a multifunctional compound (e.g., TAIC) in the claimed amounts. Ota discloses that its fluororubber composition may preferably contain a cross-linking accelerator, such as triallyl isocyanurate (TAIC). See Ota at paragraph [0100], However, Ota does not require the use of TAIC (the claimed multifunctional compound); Ota does not require the use of a multifunctional compound in the claimed amount (i.e., 7 to 15 parts by mass relative to 100 parts by mass of the fluororubber); Ota does not provide any particular reason to include in its fluororubber composition both a low molecular weight PTFE and TAIC; and Ota certainly does not suggest that including both a low molecular weight PTFE and TAIC in the claimed amounts can provide improved bonding strength / adhesion between a fluororubber layer and a fluororesin layer used as a barrier layer. Rather, Ota simply discloses that TAIC could be used from the viewpoints of its cross-linkability and physical properties of cross-linked products (see 
However, Ota disclose that the amount of cross-linking accelerator such as triallyl isocyanurate can be present in amount of 0.01 to 10 parts by mass relative to 100 parts by mass of fluororubber (see paragraphs 0100, 0104).	The amount of cross-linking accelerator overlaps with amount of multifunctional compound presently claimed. Further, while applicants point to examples, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Further, given that Ota disclose that the fluororubber composition can include cross-linking accelerator such as triallyl isocyanurate and filler such as polytetrafluoroethylene (see paragraphs 0104 and 0182), it would have been obvious to one of the ordinary skills in the art to use combination of triallylisocyanurate and polytetrafluoroethylene.
Further, Ota alone is not used to teach laminate comprising fluororubber layer and fluororesin layer as presently claimed. As noted above, Stevens in view of Ota, Morgan, Lavanga and Higashi disclose the laminate comprising fluororubber layer and fluororesin layer identical to that presently claimed. Therefore, it is inherent or obvious that the fluororubber layer and fluororesin layer of Stevens in view of Ota, Morgan, Lavanga and Higashi have improved adhesion identical to the present invention.

Applicants argue that the present inventors surprisingly discovered that the use of a fluororubber composition containing a specific amount of a multifunctional compound in combination with a low molecular weight PTFE improves bonding strength between the fluororesin layer and the fluororubber layer. The present inventors surprisingly discovered that the use of a fluororubber composition containing a specific amount of a multifunctional compound in combination with a low molecular weight PTFE improves bonding strength between the fluororubber layer and the fluororesin layer used as a barrier. The prima facie case of obviousness that could have been established.
Examiner disagrees that unexpected results have been established, as the data are still not commensurate in scope with the instant claims: The instant claims broadly encompass any non-perfluororubber of VDF/HFP or VDF/HFP/TFE having VDF (at 30-80 mol%) and a fluorine-containing ethylenic monomer unit (at 20-70 mol%), whereas data are only provided for a single fluororubber, tradename G801.
The instant claims broadly encompass any fluororesin layer comprising tetrafluoroethylene (20-80 mol%) and ethylene (10-80 mol%), with optionally hexafluoropropylene (0-30 mol%) and any other monomer copolymerizable with TFE and ethylene (0-10 mol%), whereas data are only provided for a single fluororesin, tradename RP5000.
The instant claims broadly encompass any low molecular weight PTFE having a melt viscosity of 380°C of 1 x 10^2 to 7 x 10^5 Pa-s, particle size of 0.5 to 20 microns and from 0.01% to 1% by weight of any comonomer, whereas data are only provided for a single low molecular weight PTFE, a TFE (99.86)/HFP (0.14) blend having an average particle size of 5.5 microns.
Additionally, the instant claims encompass a range of 20-40 parts low molecular weight PTFE by mass per 100 parts by mass fluororubber. However, data are only provided for 30 parts by mass low molecular weight PTFE. In order to establish that the unexpected result occurs over the entire range, data are needed at the end points of 20 and 40 parts.

Applicants argue that the rejection relies on combining five prior art references and making many changes to cure the deficiencies of Stevens, such that, contrary to the Examiner’s suggestion, the claimed invention would not have been readily achieved. Furthermore, although it was known that a low-MW PTFE can be used to achieve lubricity, non-stickiness, wear 
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Further, while applicants argue that although it was known that a low-MW PTFE can be used to achieve lubricity, non-stickiness, wear resistance, stain resistance, and mar resistance, and that these functions do not suggest the improved bonding strength achieved by the presently claimed invention, it is noted that the examiner is not suggesting to improve adhesion by using PTFE or PTFE alone.  In addition to PTFE, the fluororubber composition also comprises additional components such as multifunctional compound. As noted above, Stevens in view of Ota, Morgan, Lavanga and Higashi disclose the laminate comprising fluororubber layer and fluororesin layer identical to that presently claimed. Therefore, it is inherent or obvious that the fluororubber layer and fluororesin layer of Stevens in view of Ota, Morgan, Lavanga and Higashi have improved adhesion identical to the present invention. Additionally, “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant’s motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966). It would have been obvious to combine the references for the reasons set forth in each of the secondary references themselves and it is inherent or obvious that the resulting combination of Stevens in view of Ota, Morgan, Lavanga and Higashi would have improved adhesion identical to the present invention.
Further, there is no evidence (i.e. data) that PTFE reduces bonding strength and adhesiveness. 

Applicants argue that the test data presented in the specification shows that both TAIC (the multifunctional compound) and the low molecular weight PTFE must be present in order to impart good adhesion strength, and that the adhesion strength is poor if the low molecular weight PTFE is not present (see Comparative Examples 2, 3 and 4) or if TAIC is present in an amount of less than 5 phr (see Comparative Example 1).
However, the data is not persuasive for the same reasons set forth above.

Applicants argue that in addition, Appellant has more than sufficiently limited the fluororubber, the fluororesin, the multifunctional compound, and the low molecular weight PTFE recited in claim 1 to conform to the embodiments of the Examples of the present specification. One of ordinary skill in the art would reasonably expect that the effects of the invention (namely, that both the multifunctional compound and low molecular weight PTFE must be present in order to impart good adhesion strength) is satisfied over the entire scope of amended claim 1. Thus, the test data presented in the specification is commensurate in scope with the amended claims and effectively rebuts any prima facie case of obviousness that the Office Action may have established.
Examiner appreciates Applicant’s amendments which bring the data to being closer to commensurate in scope with the instant claims, however, the issues above remain. As noted above, the data is not persuasive for the same reasons set forth above. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
(4) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KRUPA SHUKLA/Examiner, Art Unit 1787                                                                                                                                                                                                        
Conferees:
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.